COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00836-CV
Style:                   Richard Price v. Triangle Services Inc. d/b/a Triangle Services a/k/a
                         Triangle Maintenance Corporation a/k/a Maintech, William “Billy”
                         Estelle and Johnson Equipment Company
Date motion filed*:      December 21, 2017
Type of motion:          First Unopposed Motion for Extension of Time to File Appellant’s
                         Brief
Parties filing motion:   Appellant’s Counsel Omotayo J. Lawal
Document to be filed:    Appellant’s Brief

Is appeal accelerated?              Yes.

If motion to extend time:
       Original due date:                  December 18, 2017
       Number of extensions granted:           0     Current Due Date: December 18, 2017
       Date Requested:                     February 18, 2018 (62 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 20, 2018.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although appellant’s first extension is unopposed, appellant’s 62-day extension to file
       his brief is granted until February 20, 2018, but no further extensions will be
       granted because this is an accelerated appeal. See TEX. R. APP. P. 4.1(a),
       10.5(b)(1)(C), 38.6(d).

Judge’s signature: /s/ Laura C. Higley
                                                 Acting for the Court
Date: December 28, 2017



November 7, 2008 Revision